Citation Nr: 0111022	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-15 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to August 
1945.

This matter is before the Board of Veterans' Appeals on 
appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The evidence of record suggests the possibility that the 
veteran has a disorder of the left lower extremity that is 
related in some manner to the lumbosacral disability at issue 
on this appeal.  Hence, the issue on appeal will be remanded 
so that additional medical findings pertinent to this 
question may be obtained.  However, should that medical 
evidence show that the veteran has a disorder of the left 
lower extremity but one that is distinct from his lumbosacral 
disability rather than a manifestation of it, the RO should 
treat the left lower extremity disorder as the subject of a 
new claim of entitlement to service connection and should 
take all appropriate action to develop such a claim.


REMAND

The Board has recharacterized the disability at issue as a 
"lumbosacral disability."  In this regard, the Board notes 
that in the 1945 rating decision granting service connection 
therefor, the disability was described as a strain of the 
lumbosacral spine, with evidence of fracture of the articular 
facet at D-12 and L-1.  This characterization was retained 
(as "chronic low back strain sequel to injury") until 1947, 
when the disability was re-designated chronic lumbosacral 
myositis.  Because the current evidence of record has raised 
questions about the scope, as well as the severity per se, of 
the veteran's service-connected low back disability, as is 
explained below, the Board wishes to avoid terminology 
tending narrow that scope beyond what prior rating decisions 
actually have established.

The veteran submitted an informal claim for an increased 
evaluation of his lumbosacral disability in December 1999.  
In the VA Form 21-4138, Statement in Support of Claim, on 
which he presented the claim, he emphasized that everyday 
activities such as dressing or stooping to enter an 
automobile had become increasingly difficult for him in 
recent years on account of "decreased mobility and weakness 
in [his] left leg."  

The veteran was given a VA examination in March 2000.  The 
examination report indicated that the examiner interpreted 
the veteran's complaints of muscle weakness as centering on 
the left quadriceps femoris muscle and found weakness of this 
muscle, as well as of other muscles of the left lower 
extremity, on physical examination.  Shooting pain and 
numbness in the left thigh extending down to the toe were 
also reported by the veteran, and these symptoms were 
acknowledged by the examiner in the impression concluding the 
report.  The impression set forth by the examiner was of 
"[d]egenerative changes of the lumbar spine with what sounds 
like some residual neurological weakness with some residual 
weakness in the left lower extremity."  The examiner noted 
in his impression that this weakness had grown worse in 
recent years.  Also of record is a VA radiology report 
concerning the lumbar spine that is dated one day after the 
date of the VA examination.  This report identified "[m]ild 
spondylosis . . . with mild narrowing at L4-L5 and mild facet 
arthropathy at L4-L5 and L5-S1."  However, no specific 
reference is made to the radiology report in the VA 
examination report.  The VA examiner's impression only 
posited the likelihood (stating it was "most likely") that 
the veteran had degenerative changes in his lumbar spine, 
while at the same time suggesting that the weakness of the 
left lower extremity would be linked to, and indeed was 
probably evidence of, such degenerative changes.  

Thus, the VA examiner's medical analysis and conclusions are 
ambiguous.  The examination must be viewed as leaving 
unresolved the very issues that it raises: whether the 
veteran has a disorder of the left lower extremity that is 
related to his service-connected lumbosacral disability and 
if such a relationship exists, whether it means that his 
lumbosacral disability has developed in such a manner (e.g., 
with arthritis) that it now involves his left lower extremity 
or instead that his lumbosacral disability has caused or 
aggravated a separate disorder of his left lower extremity.  
The Board may not rely on its own unsubstantiated medical 
judgment and engage such questions itself.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Hence, even when other 
findings pertinent to the lumbosacral disability that were 
made during the March 2000 VA examination are considered, the 
study must be regarded as inadequate for disability rating 
purposes.  38 C.F.R. § 4.2 (2000).  A new examination is 
required.  Id.; see also Massey v. Brown, 7 Vet. App. 204 
(1994) (An examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria.).  The matter therefore must be remanded.  

Under the Veterans Claims Assistance Act of 2000, enacted 
during the pendency of this appeal, VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for a benefit before adjudicating that claim.  
The new law is applicable to all claims filed on or after its 
date of enactment or filed before the date of enactment and 
not yet final as of that date.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1990) (where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, then, unless 
Congress has provided otherwise, the version most favorable 
to the appellant will apply).  Hence it applies to the 
instant claim.  The new law requires VA to provide a medical 
examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Veterans Claims 
Assistance Act of 2000, Pub. L.106-475,§ 3(a), 114 Stat. 
2096, 2097-98 (to be codified at 38 U.S.C. § 5103A).  The new 
law also provides that VA must make reasonable efforts to 
obtain records pertinent to a claim and must notify the 
claimant if they cannot be secured.  Id.

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
an increased evaluation of his 
lumbosacral disability.  After the 
veteran responds, the RO should attempt 
to secure from treatment sources that he 
has identified copies of all records that 
have not previously been associated with 
the claims file.  All attempts to obtain 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the records 
named, the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim in concern.  The veteran 
then must be given an opportunity to 
respond.

2.  Then, the RO should schedule the 
veteran for a VA orthopedic examination.  
The examination should be performed by 
the same physician as conducted the March 
2000 examination, if still at the VA 
Medical Center in Columbia, South 
Carolina.  The study is to determine the 
current severity of the veteran's 
lumbosacral disability.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies, including 
x-rays, should be accomplished.  The 
report of March 2000 x-ray of the 
veteran's lumbar spine that is of record 
must be considered by the examiner.  

Symptoms and findings that are pertinent 
to the veteran's lumbosacral disability 
should be distinguished from those that 
are not, so that not only the severity 
but also the defining characteristics of 
the disability as manifested currently 
are set forth clearly.  The examination 
report must include answers to the 
following questions: whether the veteran 
has a disorder of the left lower 
extremity that is related to his service-
connected lumbosacral disability and if 
such a relationship exists, whether it 
means that his lumbosacral disability has 
developed in such a manner (e.g., with 
arthritis) that it now involves his left 
lower extremity or instead that his 
lumbosacral disability has caused or 
aggravated a separate disorder of his 
left lower extremity.  

A complete rationale for all opinions 
should be provided.  All reports prepared 
in connection with the examination should 
be typed.

The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of his claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
documentation of the study to ensure that 
it is in complete compliance with the 
directives of this Remand.  For any 
deficiency identified, corrective action 
must be taken at once.  

5.  The RO should then readjudicate the 
claim.  It should carefully consider the 
characteristics of the veteran's 
lumbosacral disability, as defined by the 
medical evidence of record including the 
development requested by this Remand.  
All diagnostic codes relevant to the 
disability should be considered, see 
Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), as should the applicability of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000).  
See Deluca v. Brown, 8 Vet.App. 202 
(1995).  If the benefit being sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.   The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




